Exhibit 10.25

 

 [image_001.jpg]

 

  2701 Kent Avenue   West Lafayette, Indiana 47906-1382

 



 

__________ __, 20__

765-463-4527

 

 

BIOANALYTICAL SYSTEMS, INC.
NONQUALIFIED STOCK OPTION AGREEMENT

 

Dear [Participant],

 

The Compensation Committee of the Board of Directors of Bioanalytical Systems,
Inc. (the “Company”) effective __________ __, 201__ (“Date of Grant”) has
granted you an option (the “Option”) to purchase [Number of Shares] Shares of
the Company’s Common Shares, no par value (the “Shares”), pursuant to the
Amended and Restated Bioanalytical Systems, Inc. 2018 Equity Incentive Plan (the
“Plan”), upon the following terms and conditions of this Nonqualified Stock
Option Agreement (“Agreement”):

 

1.  PURCHASE PRICE OF THE OPTION.  The purchase price of the Shares subject to
the Option is $__ per Share which is equal to the Fair Market Value per Share as
defined in the Plan.  You must pay this purchase price by (i) tender of cash,
(ii) delivery of Shares already owned by you, (iii) broker-assisted “cashless
exercise” in which you deliver a notice of exercise together with irrevocable
instructions to a broker acceptable to the Company to sell Shares (or a
sufficient portion of such shares) acquired upon exercise of the Option and
remit to the Company a sufficient portion of the sale proceeds to pay the total
purchase price and any withholding tax obligation resulting from such exercise,
(iv) subject to the approval of the Committee, any other manner permitted by
law, or (v) any combination of the foregoing.  For this purpose, any Shares so
tendered or withheld shall be deemed to have a Fair Market Value as determined
under the Plan.

 

To exercise the Option, you must send written notice to the Chief Financial
Officer at the address provided in SECTION 11 of this Agreement.  Such notice
shall (1) state the number of Shares being purchased pursuant to the Option (2)
be signed by the person or persons exercising the Option and (3) be accompanied
by payment of the full purchase price of such Shares (as provided above).
 Certificates or book entry shares evidencing Shares of the Company shall not be
delivered to you until an appropriate notice has been delivered and payment has
been made.

 

2.  OPTION TERM AND VESTING.  The term of the Option (the “Option Term”) shall
be a period of ten (10) years from the Date of Grant, subject to earlier
termination as provided in SECTIONS 3 and 4 or as may be provided in the Plan.
 Except as otherwise provided below in SECTIONS 3 or 4, which provide for
accelerated vesting under certain circumstances, the Option shall become
exercisable [with respect to __ percent of the total number of Shares covered by
the Option on the first anniversary of the Date of Grant and with respect to an
additional __ percent on each of the second anniversary and the third
anniversary of the Date of Grant, respectively].1  When the Option becomes
exercisable with respect to any Shares, those Shares may be purchased at any
time, or from time to time, in whole or in part, until the Option Term expires,
subject to the terms of this Agreement and the Plan.

 

3.       TERMINTATION OF EMPLOYMENT OR SEPARATION FROM SERVICE. Notwithstanding
the vesting schedule set forth in SECTION 2, if you cease to be an Employee or
service provider of the Company or a Subsidiary, the Options will be treated as
provided in the Plan. [In addition, the Options shall be forfeited if you engage
in any of the following conduct (a) performance of service for a competitor of
the Company and/or its Subsidiaries, including service as an employee, director
or consultant, or the establishing by you of a business which competes with the
Company and/or its Subsidiaries; (b) solicitation of employees or customers of
the Company and/or its Subsidiaries; (c) improper use or disclosure of
confidential information of the Company and/or its Subsidiaries; or (d) material
misconduct in the performance of your duties for the Company and/or its
Subsidiaries, as determined by the Committee].2

 



 

 



1 Vesting terms determined by the Committee, in its discretion.

2 Clause may be included, as determined by the Committee.



 

 

 

4.             ADJUSTMENT; CHANGE IN CONTROL.

 

(a)    The Option may be adjusted or terminated in any manner as contemplated in
the Plan.

 

(b)     Unless the Committee determines otherwise in accordance with the terms
of the Plan, upon the occurrence of a Change in Control, the Option shall become
exercisable as and to the extent determined by the Committee in accordance with
the Plan, including Section 4.4 thereof.

 

(c)     Except as provided herein, the Option may be exercised in whole at any
time or in part at any time to the extent that the Shares under the Option are
then exercisable.  In no event, however, may the Option be exercised after the
expiration of the Option Term, as described in SECTION 6 below.

 

5.       TRANSFER RESTRICTIONS.  The Option is non-transferable otherwise than
by will or the laws of descent and distribution.  It may be exercised only by
you, or if you die, by your executor, administrator, or person(s) to whom the
Option is transferred by will or the laws of descent and distribution in
accordance with SECTION 3.

 

6.      EXPIRATION OF AGREEMENT.  All rights to exercise the Option shall
expire, in any event, upon the expiration of the Option Term.

 

7.      SHARE CERTIFICATES.  Certificates or book entry shares evidencing Shares
issued upon any exercise of the Option may bear a legend setting forth, among
other things, such restrictions on the disposition or transfer of the Shares as
the Company may deem appropriate to comply with federal and state securities
laws.

 

8.      IMPACT OF AGREEMENT ON YOUR EMPLOYMENT OR SERVICE.  Nothing contained in
this Agreement or the Plan shall restrict the right of the Company or any of its
Subsidiaries to terminate your employment or service at any time with or without
Cause subject to any written employment agreement and the terms of the Company’s
governing documents.

 

9.    AGREEMENT IS SUBJECT TO PLAN.  This Agreement is subject to all terms,
provisions, and conditions of the Plan, which is incorporated herein by
reference and to such regulation as may from time to time be adopted by the
Committee.  In the event of any conflict between the provisions of the Plan and
the provisions of this Agreement, the terms, conditions, and provisions of the
Plan shall control, and this Agreement shall be deemed to be modified
accordingly.

 

10.    NATURE OF OPTION.  This Agreement is intended to grant a Nonqualified
Option.

 

11.    NOTICE.  All notices by you to the Company and your exercise of the
Option shall be addressed to Bioanalytical Systems, Inc., 2701 Kent Avenue, West
Lafayette, IN 46906, ATTENTION: Chief Financial Officer, or such other address
as the Company may, from time to time, specify, including via electronic means.

 

12.    SECURITIES LAWS.  Notwithstanding anything contained in this Agreement or
in the Plan to the contrary, the Option may not be exercised until all
applicable federal and state securities requirements pertaining to the offer and
sale of the securities issued pursuant to the Plan have been met and the Company
has been advised by counsel satisfactory to the Company that all applicable
requirements have been met.  If requested by the Committee, you agree to deliver
to the Company such signed representations and covenants as may be necessary,
satisfactory to the Company in the opinion of counsel, for compliance with
applicable federal and state securities laws and such other instruments and
agreements as the Committee may reasonably request.

 



 

 

 

13.     WITHHOLDING.  The Company shall have the right to withhold from your
regular cash compensation, if any, or from any payments made or Shares
distributed under this Agreement, or require you to submit, amounts sufficient
to satisfy any federal, state, or local income or employment tax withholding
requirements arising from your exercise of any rights under this Agreement or
make such other arrangements satisfactory to the Company with regard to such
taxes, including the withholding of Shares of common stock that are subject to
the Option, at such time as the Company deems necessary or appropriate for
compliance with such laws.

 

14.   DEFINITIONS.  All capitalized terms not otherwise defined herein shall
have the meanings assigned to them in the Plan.

 

  Very truly yours,       BIOANALYTICAL SYSTEMS, INC.              

_________________

_________________

 

   

 

 

 

 

 

 

 

ACCEPTANCE OF NONQUALIFIED STOCK OPTION AGREEMENT

 

I hereby accept the terms and provisions of this Nonqualified Stock Option
Agreement, dated ________ __, 20__ (“Agreement”), and the Amended and Restated
Bioanalytical Systems, Inc. (“Company”) 2018 Equity Incentive Plan, as amended
through the date hereof (“Plan”).  I acknowledge that I have received a copy of
the Plan, and I am familiar with the terms and provisions of the Plan and the
Agreement.  I agree to accept as binding, conclusive, and final all decisions
and interpretations of the Company’s Board of Directors and Committee upon any
questions arising under the Plan or this Agreement.

 

Dated this __ day of __________ 20__.

 

          [Participant]                

 

 



 

 